Exhibit 99.2 JOINT FILER INFORMATION This Amendment to a Statement on Form 4 is filed jointly by (i) Virgin Entertainment Investment Holdings Limited ("VEIHL"), (ii) Corvina Holdings Limited ("Corvina"), (iii) Gamay Holdings Limited ("Gamay"), (iv) Virgin Group Holdings Limited ("VGHL"), (v) Sir Richard Branson, (vi) Cougar Investments Limited ("Cougar"), (vii) Plough Investments Limited ("Plough"), (viii) Deutsche Bank Trustee Services (placeGuernsey) Limited ("DBTSGL"), solely in its capacity as trustee on behalf of the Virgo Trust, The Libra Trust, the Jupiter Trust, the Mars Trust, the Venus Trust, the Leo Trust and The Gemini Trust (such trusts collectively referred to as the "DB Trusts"), and (ix) RBC Trustees (C.I.) Limited ("RBC"), solely in its capacity as trustee on behalf of The Aquarius Trust, The Aries Trust, the Capricorn Trust, The Pisces Trust and The Saturn Trust (such trusts collectively referred to as the "RBC Trusts"). The principal business address of each of VEIHL, Corvina, Gamay, VGHL, RBC and the RBC Trusts is La Motte Chambers, St. Helier, placeJersey JE4 8YP. The principal business address of Sir Richard Branson is Richard's House, the Valley, Virgin Gorda, Necker Island, placeBritish Virgin Islands. The principal business address of Cougar and Plough is CitySt. Paul's Gate, addressStreetNew Street, St. Helier, placeJersey JE4 8YP. The principal business address of DBTSGL and the DB Trusts is addressStreetLefebvre Court, addressStreetLefebvre Street, St PlaceNamePeter PlaceNamePort, placeGuernsey GY1 6EJ.Name of Designated Filer: Virgin Entertainment Investment Holdings Limited Date of Event Requiring Original Statement: June 5, 2007 Issuer Name and Ticker or Trading Symbol: Virgin Media Inc. (VMED) Date: December 15, 2008 Virgin Entertainment Investment Holdings Limited /s/ Paul Fauvel Paul Fauvel as alternate to Frank Dearie Director Corvina Holdings Limited /s/ Paul Fauvel Paul Fauvel as alternate to Frank Dearie Director Gamay Holdings Limited /s/ Paul Fauvel Paul Fauvel as alternate to Frank Dearie Director Virgin Group Holdings Limited /s/ Paul Fauvel Paul Fauvel as alternate to Frank Dearie Director /s/ Sir Richard Branson Sir Richard Branson Cougar Investments Limited /s/ Alison Renouf Alison Renuof Director Plough Investments Limited /s/ Alison Renouf Alison Renouf Director RBC Trustees (C.I.) Limited (as trustee for the RBC Trusts) /s/ Paul Fauvel Paul Fauvel Authorized Signatory Deutsche Bank Trustee Services (Guernsey)Limited /s/ Alison Renouf Alison Renouf Director /s/ Tracy Martel Tracy Martel Authorized Signatory
